DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 18-30, drawn to a thermoplastic resin composition.
Group II, claim(s) 31 and 32, drawn to a method for preparing the thermoplastic resin composition.
Group III, claim(s) 33, drawn to a molded article.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of hindered amine UV light stabilizer (C1) and of UV absorber (C2) are as follows (make an election for each): 
hindered amine UV light stabilizer (C1) (see claim 26):

    PNG
    media_image1.png
    98
    363
    media_image1.png
    Greyscale
, or

    PNG
    media_image2.png
    82
    246
    media_image2.png
    Greyscale
 
UV absorber (C2) (see claim 27): 
benzophenone,
benzotriazole, or
cyanoacrylate

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a thermoplastic resin composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tong et al. (CN 107033516 A, machine translation).  Tong at claim 1 disclose a composite material comprising: ASA resin, AS resin powder, antioxidant, anti-ultraviolet agent, and toner.  Claim 4 discloses the commercial antioxidant Irganox 1024 as the antioxidant, which corresponds to the claimed “at least one metal scavenger component E.”  Claim 5 discloses the hindered amine light stabilizer 292 that can be in used in combination with another, different anti-ultraviolet agent.  The “toner” is synonymous with a pigment (“coloring powder”) according to [0025].  As such, Groups I-III lack unity a posteriori because the technical feature of a thermoplastic resin composition does not make a contribution over the teachings of Tong.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of hindered amine UV light stabilizer (C1) share a common structure of a hindered amine group, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Minkwitz (WO 2012/007268 A1).  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  Claim 1 of Minkwitz discloses a compound of formula:

    PNG
    media_image3.png
    88
    363
    media_image3.png
    Greyscale

as component C; and
a compound of formula:

    PNG
    media_image4.png
    83
    293
    media_image4.png
    Greyscale

as component D.  As such, the species are not new in the art and lack unity a posteriori in view of Minkwitz.
 UV absorber (C2) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  In this case, the chemical compounds of component (C2) can be separately classified as benzophenone, benzotriazole, or cyanoacrylate.
During a telephone conversation with Aaron Raphael on June 17, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 18-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Scope of the Elected Invention
Claims 31-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention
The scope of the elected subject matter that will be examined and searched is as follows:
Claims 18-30, drawn to a thermoplastic resin composition, wherein the species of:
C1 is a compound according to formula (II); and
C2 is benzotriazole.

Information Disclosure Statement
The information disclosure statement (IDS), filed on 01/15/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18–20, and 24–30 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (CN 107033516 A, machine translation and SciFinder® abstract) as evidenced by SciFinder®, CAS RN: 104810-48-2, 70321-86-7, 41556-26-7, 1843-05-6, American Chemical Society (2021) (“SciFinder®”).
With respect to claim 18, Tong at claim 1 discloses a composite material comprising: acrylonitrile-styrene-acrylate (ASA) resin, styrene-acrylonitrile (AS) resin powder, antioxidant, anti-ultraviolet agent, and toner.  Claim 4 discloses that the antioxidant is one or more of DSTP, 3114, 1024, and 1010.  Antioxidant 1024 is the commercial antioxidant “Irganox 1024” and corresponds to the claimed “at least one metal scavenger component E” and is exemplified by the present Specification at 19, ll. 22–25.  SciFinder® abstract.  Claim 5 discloses that the anti-ultraviolet agent is a combination of two of UV 531, UV 1130, light stabilizer 292, and UV 234.  Light stabilizer 292 is a hindered amine light stabilizer (HALS) as evidenced by SciFinder® at 3.  “Toner” is synonymous with a pigment (“coloring powder”) according to [0025].
Tong Examples 3 and 4 each employ HALS 292 and antioxidant 3114, but not specifically with i) at least one different absorber C2 and ii) a metal scavenger.
As to i), Tong Claim 5 teaches a combination of two of UV 531, UV 1130, light stabilizer 292, and UV 234 as anti-ultraviolet agents.  Since Tong teaches a combination of two anti-ultraviolet agents and a hindered amine UV light stabilizer is one of small number (4) of disclosed anti-ultraviolet agent species, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composite material by selecting a combination of HALS 292 (as in Examples 3, 4, and claim 5) with at least one of the only three other exemplified anti-ultraviolet agents.
As to ii), Tong Claim 4 teaches Irganox 1024, DSTP, and 1010 as a suitable alternative antioxidants to 3114.  Since Tong only teaches a small number (4) of antioxidant species, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention 
With respect to claim 19, Tong at claim 2 discloses, in relevant part, that the mass percentage of the components relative to the overall composite is 50 to 70 percent ASA resin, 20 to 30 percent AS resin powder, 0.1 to 0.5 percent anti-ultraviolet agent, and 2 to 4 weight percent toner.  This overlaps the presently claimed ranges for A1 and A2; pigment B; and hindered amine UV light stabilizer C1 with UV absorber C2.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Tong teaches each of components A1 with A2; pigment B; and hindered amine UV light stabilizer C1 with UV absorber C2 in amounts that overlap the presently claimed ranges of each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition as claimed.
With respect to claim 20, Tong at claim 2 discloses, in relevant part, that the mass percentage of the components relative to the overall composite is 50 to 70 percent ASA resin, 20 to 30 percent AS resin powder, 0.1 to 0.5 percent anti-ultraviolet agent, and 2 to 4 weight percent toner.  These overlap the corresponding claimed ranges for A1 and A2; pigment B; and hindered amine UV light stabilizer C1 with UV absorber C2.
Tong differs from claim 20 only in that it does not disclosed the individual contents of C1 and C2.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Here, Tong at claim 2 teaches a total of 0.1 to 0.5 weight percent of total anti-ultraviolet agents.  Claim 5 teaches a combination of two anti-ultraviolet agents.  Assuming an equal combination of two anti-ultraviolet agents, this corresponds to an amount of 0.05 to 0.25 weight percent of each.
Given that Tong teaches each of components A1 with A2; pigment B; and hindered amine UV light stabilizer C1 with UV absorber C2 in amounts that overlap the presently claimed ranges of each, it 
With respect to claim 24, Tong at claim 6 discloses metal based pigments (titanium dioxide, iron oxide red, iron oxide yellow, iron oxide orange, zinc oxide iron yellow) as “toner.”
With respect to claim 25, Tong at claim 5 discloses that the anti-ultraviolet agent is light stabilizer 292, having the structure:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
as evidenced by SciFinder®.
With respect to claim 26, Tong at claim 5 discloses that the anti-ultraviolet agent is a mixture of two of UV 531, UV 1130, light stabilizer 292, or UV 234.  Light stabilizer 292 has a structure of:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,
as evidenced by SciFinder®.  This differs from claimed formula (II) four –CH2– groups in the R4 group.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 prima facie obvious).  In this case, light stabilizer 292 is a homolog of claimed formula (II) only because it differs from claimed formula (II) four –CH2– groups in the R4 group.
Given that Tong discloses a homolog of claimed formula (II) (light stabilizer 292), a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected that the compound has a sufficiently close structural similarity that the light stabilizer of Tong would possess similar properties to claimed formula (II).
With respect to claim 27, Tong at claim 5 discloses that the ultraviolet absorber is a mixture of two of UV 531, UV 1130, light stabilizer 292, or UV 234, in which UV 531 is a benzophenone, UV 1130 and 234 are benzotriazoles, as evidenced by SciFinder®, CAS RN: 104810-48-2, 70321-86-7, 1843-05-6, American Chemical Society (2021).
With respect to claim 28, Tong at claim 4 discloses antioxidant 1024, which has a hydrazide group as evidenced by Tong, SciFinder® abstract:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
With respect to claim 29, Tong differs from the present claim because it is silent as to the composition color shift dE of equal to or lower than 3.0 upon UV irradiation according to ISO-4892-2 after 6000 hours.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, See MPEP 2112.01.  In this case, Tong teaches a composition that is substantially similar to that presently claimed.
While Tong does not directly disclose a color shift dE upon UV irradiation according to ISO-4892-2 after 6000 hours, since each of the claimed components is present and rendered obvious by the teachings of Tong, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to possess a color shift dE upon UV irradiation according to ISO-4892-2 after 6000 hours of equal to or lower than 3.0.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
With respect to claim 30, Tong differs from the present claim because it is silent as to the composition color shift dE of equal to or lower than 4.0 upon UV irradiation according to ISO-4892-3 after 6000 hours.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  In this case, Tong teaches a composition that is substantially similar to that presently claimed.
While Tong does not directly disclose a color shift dE upon UV irradiation according to ISO-4892-3 after 6000 hours, since each of the claimed components is present and rendered obvious by the teachings of Tong, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to possess a color shift dE upon UV irradiation according to ISO-4892-3 after 6000 hours of equal to or lower than 4.0.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 24, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/627447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 discloses a thermoplastic resin composition comprising: 
(a1) at least one styrene-acrylonitrile copolymer component A1,
(a2) at least one acrylonitrile styrene acrylate graft copolymer A2 as impact modifier,
(a3) optionally at least one thermoplastic polymer A3 other than components A1 and A2,
(b)    at least one transition metal pigment B,

(d)    optionally further polymer additives D, other than components B and C,
wherein the at least one component D is a metal scavenger,
wherein the UV stabilizing component(s) present in the thermoplastic resin are only hindered amine UV light stabilizer(s) C, and
wherein the composition shows a color shift dE of equal to or lower than 3.0 upon UV irradiation according to ISO-4892-2 after 6000 hours.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/627447 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 25 discloses a thermoplastic resin composition comprising: 
(a1) at least one styrene-acrylonitrile copolymer component A1,
(a2) at least one acrylonitrile styrene acrylate graft copolymer A2 as impact modifier,
(a3) optionally at least one thermoplastic polymer A3 other than components A1 and A2,
(b)    at least one transition metal pigment B,
(c)    at least one hindered amine UV light stabilizer C, and
(d)    optionally further polymer additives D, other than components B and C,
wherein the at least one component D is a metal scavenger,
wherein the UV stabilizing component(s) present in the thermoplastic resin are only hindered amine UV light stabilizer(s) C, and
wherein the composition shows a color shift dE of equal to or lower than 3.0 upon UV irradiation according to ISO-4892-2 after 6000 hours.
Copending claim 25 differs from claim 28 only insofar as it is silent as to where the metal scavenger comprises at least one hydrazide group.
Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  Here, the ‘447 Specification 18, ll. 20–25 exemplifies a metal scavenger comprising at least one hydrazide group as component D, which is capable of complexing metal ions.
Accordingly, one of ordinary skill in the art would have reasonably expected to select a metal scavenger comprising at least one hydrazide group as compnent E based upon the copending disclosure teaching a metal scavenger comprising at least one hydrazide group as a component D capable of complexing metal ions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 discloses a thermoplastic styrene copolymer resin composition comprising:
(a1) at least one styrene-acrylonitrile copolymer component A1,
(a2) at least one acrylonitrile styrene acrylate graft copolymer A2 as impact modifier,
(a3) optionally at least one thermoplastic polymer A3 other than components A1 and A2,
(b)    at least one transition metal oxide pigment B,
(c1)    at least one hindered amine UV light stabilizer C1,

(d)    optionally further polymer additives D, other than components B, C1, C2, and E, and
(e)    optionally one metal scavenger component E,
wherein at least 99.0 wt.-% of the transition metal oxide pigment B consist of transition metal atoms and oxygen atoms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 17 discloses that the thermoplastic styrene copolymer resin composition therein comprises 70.0 to 99.4 wt.-%, based on the total weight of the composition, of components A1, A2, and optionally A3, and comprising 0.5 to 7.0 wt.-%, based on the total weight of the composition, of component B, and comprising 0.1 to 3.0 wt.-% based on the total weight of the composition, of components C1 and optionally C2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 18 discloses that the thermoplastic styrene copolymer resin composition therein comprises (i) of from 87.5 to 99.3 wt.-%, based on the total weight of the composition, of A1, A2, and optionally A3, (ii) of from 0.4 to 7.0 wt.-%, based on the total weight of the composition, of component B, and comprising 0.1 to 3.0 wt.-% based on the total weight of the composition, of components C1 and optionally C2, (iii) of from 0.1 to 1.5 wt.-%, based on the total weight of the composition, of at least one hindered amine UV light stabilizer C1 and optionally of from 0.1 to 1.5 wt.-% of at least one UV absorber C2 other than C1, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 19 discloses that the styrene-acrylonitrile copolymer component A1 has an acrylonitrile content of from 5 to 35 wt.-% based on the total weight of the styrene-acrylonitrile copolymer component A1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 20 discloses that the impact-modified graft rubber acrylonitrile styrene acrylate A2 comprises: a graft base A2.1 of from 40 to 90 wt.-% based on the total weight of the impact-modified graft rubber acrylonitrile styrene acrylate A2 comprising:
from 70 to 99.9 wt.-% of n-butyl acrylate based on the total weight of A2.1, 
from 0 to about 30 wt.-% of styrene based on the total weight of A2.1, and
from 0.1 to 5 wt.-% of a crosslinking agent based on the total weight of A2.1; and a graft A2.2 of from 10 to 60 wt.-% comprising:
from 65 to 95 wt.-% based on the total weight of A2.2 of styrene, and from 5 to 35 wt.-% based on the total weight of A2.2 of acrylonitrile.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 21 discloses that thermoplastic resin composition therein comprises from 1 to 70 wt.-% based on the total weight of components A1 and A2 of at least one thermoplastic polymer A3 selected from the group consisting of polycarbonate (PC), polyamide (PA), and mixtures thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 23 discloses C1 is a hindered amine light stabilizer formula (1a) and/or (1b):

    PNG
    media_image7.png
    132
    554
    media_image7.png
    Greyscale

wherein R1 is H or methyl; each R2 is individually selected from the group consisting of hydrogen, methyl, and ethyl; R3 is selected from the group consisting of linear C1- to C18-esters which are connected to formula (la) via the oxygen atom of the ester function; and with R4 being selected from the group consisting of C1- to C10-alkylene.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 26 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/627448 (reference application). Although the copending claim 23 discloses hindered amine light stabilizers of the formulae:

    PNG
    media_image7.png
    132
    554
    media_image7.png
    Greyscale
.
These differ from claim 26 because they are the broader formulae for the hindered amine UV stabilizer rather than the species of formulas (II) or (III) as claimed.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  In this case, the ‘448 Specification 15, ll. 9–15 indicates that the HALS component is selected from:

    PNG
    media_image8.png
    227
    389
    media_image8.png
    Greyscale

Accordingly, one of ordinary skill in the art would have reasonably expected to select a species of component C1 as claimed based upon the copending disclosure.


Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 16 discloses that the styrene thermoplastic resin composition comprises  (c1) at least one hindered amine UV light stabilizer C1 and (c2) optionally at least one UV absorber C2 different from C1, but is silent as to the species of C2.
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”). See also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  In this case, the ’448 Specification 18, ll. 10–19 specifies that the at least one component C2 is selected from the group consisting of benzophenone, benzotriazole, and cyanoacrylate.
Accordingly, one of ordinary skill in the art would have reasonably expected to select a species of component C2 as claimed based upon the copending disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16/627448 (reference application). Although the copending claim 24 specifies that component E is a metal scavenger comprising at least one hydrazide group.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/627448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 26 specifies that the composition shows a color shift dE of equal to or lower than 3.0 upon UV irradiation according to ISO-4892-2 after 6000 hours.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  WO 2012/007268 A1, US 2013/253105 A1, EP 1038912 A2, US 2002/161075 A1, CN 104212107 A cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768